                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ANGELA HAWTHORNE,

        Plaintiff,                             Case No. 18-12628
                                               Honorable Laurie J. Michelson
 v.

 WAL-MART STORES EAST, LP,

        Defendant.


      OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
                    SUMMARY JUDGMENT [64]


       Angela Hawthorne slipped and fell on a wet floor at a Wal-Mart in Howell,

Michigan. Hawthorne alleges that she injured her wrist and back in the fall. She sued

Wal-Mart for premises liability, nuisance, and negligence under Michigan law. In its

motion for summary judgment, Wal-Mart argues it is entitled to judgment as a

matter of law on all of Hawthorne’s claims. The Court agrees.

                                          I.

       Angela Hawthorne was shopping in the Howell, Michigan Wal-Mart with her

husband Robert on August 24, 2017. (ECF No. 10, PageID.67.) Hawthorne was

pushing a shopping cart down the “main action alley” of the store when she suddenly

slipped on a clear liquid on the floor. (Id.; ECF No. 66.) Hawthorne was able to hang

on to the cart with both hands but fell to her knees and twisted her left leg. (ECF No.

64-1, PageID.729–730.) Hawthorne reported being in shock and feeling pain in her

neck, back, legs, and arm. (Id. at PageID.731.) Hawthorne was able to stand up with
the help of her husband. (Id. at PageID.734–735; ECF No. 66.) Wal-Mart employees

immediately came over to check on Hawthorne. (ECF No. 64-1, PageID.735.) The

employees had difficulty locating the spill on the floor, but eventually found it and

cleaned it up. (Id. at PageID.736.) The liquid on the floor was clear so it was difficult

to see on the light-colored floor. (ECF No. 64-1, PageID.738, 741.) Hawthorne testified

that she did not know how the substance got there or how long it was on the floor.

(ECF No. 64-1, PageID.739.) Hawthorne reports that she did not see anything out of

the ordinary before she suddenly fell. (ECF No. 64-1, PageID.733.)

      Hawthorne and her husband submitted a written report of the incident, paid

for their groceries, and went home. (Id. at PageID.735–736, 743.)

      Hawthorne reports that she was in a lot of pain when she got home and made

an appointment with her primary care doctor a few days later. (ECF No. 64-1,

PageID.744–745.) Over the next several months, she sought treatment for her

injuries from a number of doctors. (ECF No. 64-1, PageID.746–748, 680–684.)

Hawthorne reports that she still suffers symptoms from her injuries that prevent her

from returning to her level of activity before the fall. (ECF No 64-1, PageID.853.)

      In June 2018, Hawthorne and her husband sued Wal-Mart in state court. (ECF

No. 1-2.) Wal-Mart removed the case to federal court based on diversity jurisdiction.

(ECF No. 1.) Plaintiffs later agreed to voluntarily dismiss Robert Hawthorne’s

consortium claim, leaving Angela Hawthorne’s three counts against Wal-Mart. (ECF

No. 18.) Wal-Mart now moves for summary judgment on all counts. (ECF No. 64.)




                                           2
                                           II.

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56. “A fact is material only if its resolution will affect

the outcome of the lawsuit.” Hedrick v. Western Reserve Care Sys., 355 F.3d 444, 451–

52 (6th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

And “a dispute about a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.” Scott v. First S.

Nat’l Bank, 936 F.3d 509, 516 (6th Cir. 2019) (internal citations omitted).

                                           III.

                                           A.

      Wal-Mart first argues that it is entitled to summary judgment on Hawthorne’s

premises liability claim because she has failed to come forward with any evidence

that Wal-Mart had notice of the slippery floor.

      “In a premises liability action, a plaintiff must prove the elements of

negligence: (1) the defendant owed the plaintiff a duty, (2) the defendant breached

that duty, (3) the breach was the proximate cause of the plaintiff's injury, and (4) the

plaintiff suffered damages.” Buhalis v. Trinity Continuing Care Servs., 822 N.W.2d

254, 258 (Mich. Ct. App. 2012) (internal quotation omitted).

      As a customer at a Wal-Mart store, Wal-Mart owed Hawthorne “a duty to

exercise reasonable care in order to protect [her] from unreasonable risks created by

dangerous conditions” in the store. Gainer v. Wal-Mart Stores E., L.P., 933 F. Supp.



                                            3
2d 920, 925 (E.D. Mich. 2013) (citing Lugo v. Ameritech Corp., Inc., 629 N.W.2d 384,

386 (Mich. 2001)).

      But to establish a breach of that duty, Hawthorne “must offer admissible

evidence demonstrating that Defendant (i) knew or should have known about the

dangerous condition and the unreasonable risk it created; (ii) should have expected

that invitees would not discover the danger, or would otherwise fail to protect against

it; and (iii) failed to exercise reasonable care to protect its invitees against the

danger.” Gainer, 933 F. Supp. 2d at 925 (citing Bertrand v. Alan Ford, Inc., N.W.2d

185, 186 (Mich. 1995)).

      Hawthorne concedes that there is no evidence that Wal-Mart created the spill

or knew about it before Hawthorne’s fall. (ECF No. 64-1, PageID.739–741.) In fact,

Hawthorne affirmatively stated at her deposition that Wal-Mart first learned of the

substance on the floor after she fell. (Id. at PageID.742.) So Hawthorne must show

that Wal-Mart had constructive notice of the spill. See Gainer, 933 F. Supp. 2d at 926

(explaining that the prong “knew or should have known” requires showing either the

defendant created the risk or that the defendant had actual or constructive notice of

the risk); see also Ogden v. Target Stores, Inc., No. 06-14555, 2007 WL 4358193, at *4

(E.D. Mich. Dec. 13, 2007) (citing Derbabian v. S & C Snowplowing, Inc., 644 N.W.2d

779, 784–85 (Mich. Ct. App. 2002)).

      Hawthorne can establish constructive notice by “presenting evidence that the

hazardous condition was of such a character or ‘ha[d] existed for a length of time

sufficient to have enabled a reasonably careful storekeeper to discover it.’” Gainer,



                                          4
933 F. Supp. 2d at 932 (quoting Whitmore v. Sears, Roebuck & Co., 279 N.W.2d 318,

320 (Mich. Ct. App. 1979)).

      Hawthorne repeatedly testified that the spill was very difficult to see. (ECF

No. 75, PageID.1920; ECF No. 64-1, PageID.733, 738, 741.) So her own testimony

makes clear that the character of the spill would not have enabled a reasonably

careful storekeeper to discover it immediately.

      Thus, Hawthorne is left with the option of showing that the substance was on

the floor for a sufficient length of time. Hawthorne argues that she “has established

that the substance has likely been on the floor for over an hour,” and that is sufficient

to show constructive notice. (ECF No. 75, PageID.1919.) This statement is purely

speculation since Hawthorne has made no such showing. Hawthorne’s arguments for

why she believes the substance was on the floor for an hour are unclear and

unpersuasive. Hawthorne notes that the clear liquid was difficult to see on the floor

and that Wal-Mart must have known that any clear spill would be hard to see. (Id. at

PageID.1918.) But this has no relevance to the timing of this particular spill.

      “[P]roof of constructive notice requires that the plaintiff come forward with

some evidence supporting at least a reasonable inference that the dangerous

condition was around long enough for the landowner to notice and remedy it.”

Djurovic v. Meijer, No. 351743, 2021 WL 137643 (Mich. Ct. App. Jan. 14, 2021), leave

to appeal denied, No. 162839, 2021 WL 2822039 (Mich. July 6, 2021). Instead, the

record evidence in this case, in particular the Wal-Mart surveillance video, suggests

that the substance was on the floor for only a short period of time before Hawthorne’s



                                           5
fall. In the one hour before Hawthorne’s fall, the surveillance video does not clearly

show when or how the wet substance ended up on the floor. (ECF No. 66.) But the

video does corroborate Hawthorne’s testimony that there was no obvious spill or other

hazard on the floor at the time of her fall. (Id.) Importantly, the video also shows

approximately 16 people walking directly over the area of the spill in the 12 minutes

before Hawthorne’s fall. (ECF No. 64, PageID.599; ECF No. 66.) None of these people

appear to have any issues walking in that area and none report a hazard to Wal-Mart

employees. (Id.) Hawthorne argues that one shopper appears to notice the substance

on the floor three minutes before Hawthorne’s fall. (ECF No. 75, PageID.1920.) But

assuming that customer did notice a spill at that point, three minutes is not enough

time to establish constructive notice. (And the video does not show the shopper

advising any Walmart employee of a spill.)

      These facts are closely analogous to those in a recent Michigan Court of

Appeals case. See Djurovic, 2021 WL 13764, at *2. In Djurovic, the Michigan court

was expressly addressing “whether Meijer had constructive notice of the dangerous

condition on its premises” after plaintiff slipped on water that had collected on the

tile floor. Id. The court concluded that the video showing “multiple people traversing

the precise area of [plaintiff’s] fall without difficulty during the hour before

[plaintiff’s] accident . . . tends to support that the water was not there for very long.”

Id. Like in Djurovic, the Court here concludes that the record evidence cannot support

an inference that the substance was on the floor “long enough for a reasonable

shopkeeper to have noticed and remedied it.” Id.; see also Lowrey v. LMPS & LMPJ,



                                            6
Inc., 890 N.W.2d 344, 350–51 (Mich. 2016) (holding that plaintiff failed to present any

evidence of constructive notice where people traversed the spot of the alleged hazard

throughout the evening without incident and plaintiff did not present any evidence

as to when the condition arose); Sumerix v. Family Fare, L.L.C., No. 260382, 2006

WL 2060397, at *2 (Mich. Ct. App. July 25, 2006) (granting summary disposition

where there was “nothing in the record to indicate that defendant knew about the

unsafe condition or that the unsafe condition was of such a character or had existed

for such a sufficient length of time that defendant should have had knowledge of it”).

      Because Hawthorne has presented no evidence demonstrating that Wal-Mart

knew or should have known about the slippery substance on the floor and the

unreasonable risk it created, Hawthorne’s premises liability claim fails.

                                           B.

      Hawthorne’s second claim against Wal-Mart is for public nuisance. A public

nuisance “involves the unreasonable interference with a right common to all members

of the general public.” Sholberg v. Truman, 852 N.W.2d 89, 92 (Mich. 2014). The term

“unreasonable interference” includes “conduct that (1) significantly interferes with

the public’s health, safety, peace, comfort, or convenience, (2) is proscribed by law, or

(3) is known or should have been known by the actor to be of a continuing nature that

produces a permanent or long-lasting, significant effect on these rights.” Cloverleaf

Car Co. v. Phillips Petroleum Co., 540 N.W.2d 297, 300 (Mich. Ct. App. 1995).

Hawthorne argues that the spill was a public nuisance because it significantly

interfered with public health and safety. (ECF No 75, PageID.1924.) But conduct



                                           7
under the first category must create “a wrongful, continuing, impending danger to

the lives or health of the public.” Ypsilanti Charter Twp. v. Kircher, 761 N.W.2d 761,

777 (Mich. Ct. App. 2008). “The types of individual claims that have been recognized

in the public health category typically involve disposal or release of hazardous

substances or chemicals that present a threat to public health.” Davis v. Wal-Mart

Stores E., LP, No. 18-13901, 2019 U.S. Dist. LEXIS 217956, at *5 (E.D. Mich. Dec. 19,

2019); see also Organic Chemical Site PRP Grp. v. Total Petroleum, Inc., 58 F. Supp.

2d 755, 765 (W.D. Mich. 1999) (release of hazardous chemicals could pose sufficient

threat to public health to constitute public nuisance); Norton Shores v. Carr, 265

N.W.2d 802, 805–06 (Mich. Ct. App. 1978) (business operation that caused black dirt

dust to blow off of property constituted public nuisance). A spill on a Wal-Mart floor

present for a relatively short period of time simply does not rise to the level of a public

nuisance. See Davis, 2019 U.S. Dist. LEXIS 217956, at *6 (hanger on the floor of

Walmart store did not rise to the level of a public nuisance); Fagan v. Speedway, LLC,

No. 15-10211, 2016 WL 2957929, at *4–5 (E.D. Mich. May 23, 2016) (crack in

defendant’s parking lot not a public nuisance).

                                            C.

      Hawthorne’s final claim is for common-law negligence. Hawthorne argues that

Wal-Mart was negligent because it “should have inspected its floor for clear

substances which cannot be readily seen or alternatively, warn the invitees to be

aware of liquids spilled on the floor.” (ECF No. 75, PageID.1924.) Under Michigan

law, “[i]f the plaintiff’s injury arose from an allegedly dangerous condition on the



                                            8
land, the action sounds in premises liability rather than ordinary negligence; this is

true even when the plaintiff alleges that the premises possessor created the condition

giving rise to the plaintiff’s injury.” Buhalis v. Trinity Continuing Care Services, 822

N.W.2d 254, 258 (Mich. Ct. App. 2012). So the Court agrees with Wal-Mart that

Hawthorne’s negligence claim is repetitive of the premises liability claim and likewise

must be dismissed.

                                          IV.

      For the reasons stated above, Wal-Mart’s motion for summary judgment (ECF

No. 64) is GRANTED. Hawthorne’s case is DISMISSED WITH PREJUDICE.

      SO ORDERED.

      Dated: July 15, 2021


                                        s/Laurie J. Michelson
                                        LAURIE J. MICHELSON
                                        UNITED STATES DISTRICT JUDGE




                                           9
